Citation Nr: 0828209	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
as a result of ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1950; and from February 1960 to May 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in February 2006.   

The Board notes that in February 2008, the RO denied the 
veteran's claim for service connection for a stroke.  The 
veteran has not filed a notice of disagreement or substantive 
appeal.  As such, the issue is not within the Board's 
jurisdiction.  

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's DD 1141 forms estimated that the veteran 
had been exposed to a whole body radiation dose of 40.150 
rem, plus a skin dose of 4.231 rem, and a wrist dose of 9.796 
rem (for a total of 54.177 rem).   

2. Guidance using the National Institute for Occupational 
Safety and Health Interactive Radioepidemiological Program 
estimates that the likelihood that exposure to ionizing 
radiation was responsible for the veteran's diffuse large B 
cell lymphoma using calculated 99th percentile values places 
the probability of causation at 30.5 percent.  

3.  The medical evidence reflects that there is no reasonable 
possibility that the veteran's non-Hodgkin's lymphoma was 
attributable to this level of exposure to ionizing radiation 
in service.


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was not incurred in or 
aggravated by the veteran's active duty service, to include 
exposure to ionizing radiation, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2004.                                   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). Moreover, the RO sent the veteran a correspondence in 
April 2007 that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the etiology of the veteran's disability, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection for non-Hodgkin's lymphoma.  It appears 
from the record that this disorder was first medically 
diagnosed in 2003, many years after the veteran's service.  
The veteran's main contention is that exposure to radiation 
during service resulted in the lymphoma.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate distinct 
basis for establishing service connection based on exposure 
to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309.

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include non-Hodgkin's 
lymphomas.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 until July 1946, or other 
activity as claimed; (ii) the veteran subsequently developed 
a radiogenic disease, and (iii) such disease first became 
manifest within the period specified 38 C.F.R. § 3.311(b)(5), 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances. For purposes of 
this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and this includes 
lymphomas other than Hodgkin's disease.  

38 C.F.R. § 3.311(c) provides: (1) When a claim is forwarded 
for review pursuant to paragraph (b)(1) of this section, the 
Under Secretary for Benefits shall consider the claim with 
reference to the factors specified in paragraph (e) of this 
section and may request an advisory medical opinion from the 
Under Secretary for Health.

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.

(2) If the Under Secretary for Benefits, after considering 
any opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this section.

(3) For purposes of paragraph (c)(1) of this section, "sound 
scientific evidence" means observations, findings, or 
conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and "sound medical 
evidence" means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so 
reasonable and logical as to serve as a basis of management 
of a medical condition. 38 C.F.R. § 3.311.

The Board notes that the veteran is not a "radiation-exposed 
veteran" as defined by 38 C.F.R. § 3.309(d)(3).  As such, 
service connection cannot be granted on a presumptive basis.  

However, as noted above, other claims based on exposure to 
ionizing radiation are to be forwarded for review by the 
Under Secretary for Benefits.  In November 2004, the RO 
received the requisite medical opinion from the Chief Public 
Health and Environmental Hazards Officer, Dr. S.H.M.  She 
stated that based on the veteran's DD 1141 forms, it is 
estimated that the veteran has been exposed to a whole body 
radiation dose of 40.150 rem, plus a skin dose of 4.231 rem, 
and a wrist dose of 9.796 rem (for a total of 54.177 rem).  
She further reported that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report does not provide screening doses for malignant 
lymphomas including Hodgkin's disease and non-Hodgkin's 
lymphomas.  The sensitivity of the lymphatic tissue to 
radiation-induced malignancy is considered to be very low or 
absent.  Data are reasonably consistent in not showing an 
excess in Hodgkin's disease associated with radiation.  The 
association of non-Hodgkin's lymphomas with radiation 
exposure has been inconsistent.  She stated that the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the lymphoma.  In 
accordance with guidance on utilizing the NIOSH IREP, the 
cancer model for lymphoma and multiple myeloma was used.  She 
noted that the individual entries on the DD 1141 forms were 
confusing.  As a result, she entered the total dose as a 
single exposure occurring in 1961.  The computer software 
calculated a 99 percentile value for the probability of 
causation of 30.5 percent.  In light of the above, she stated 
that "in our opinion it is unlikely that the veteran's 
diffuse large B cell lymphoma can be attributed to exposure 
to ionizing radiation in service."  

The Director of the Compensation and Pension Service (R.L.S.) 
submitted a November 2004 correspondence in which she 
summarized the findings of Dr. S.H.M.  R.L.S also noted that 
the veteran was first exposed to ionizing radiation at age 
32; and that he was first diagnosed with non-Hodgkin's 
lymphoma approximately 30 years after his last exposure.  She 
also noted that the veteran worked in a nuclear power field 
from 1961 to 1973; and that he worked as a nuclear power 
plant inspector after service (from January 1986 to June 
1988).  She also pointed out that the veteran smoked 1.5 
packs of cigarettes per day for 25 to 30 years (before 
quitting in 1983).  R.L.S. concluded that "as a result of 
[Dr. S.H.M.'s] opinion, and following review of the evidence 
in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's diffuse large B 
cell lymphoma resulted from radiation exposure in service."  

The Board notes that the veteran submitted contrary medical 
opinions.  In July 2004, Dr. P.A.C. of the Moffitt Cancer 
Center and Research Institute stated that the veteran 
"states he was exposed to high doses of radiation from 1961 
through 1976...It is possible that his lymphoma resulted from 
his long exposure."

In April 2007, Dr. R.A.J. of Chattanooga Oncology & 
Hematology Associates submitted a correspondence in which he 
stated that the veteran "was reportedly exposed to radiation 
from 1961 through 1976.  It is his opinion that his lymphoma 
was due to the high radiation doses.  Lymphoma and other 
malignancies have been linked with radiation.  While no one 
can definitely determine a cause/effect relationship here, 
the history of radiation exposure and the lymphoid malignancy 
may be linked.  I definitely think it is wrong to say that 
there is no relationship."  

The veteran also submitted articles from the internet.  These 
articles simply state that the cause of non-Hodgkin's 
lymphomas is not known.  

The Board notes that when medical opinions yield different 
conclusions, the Court has held that the Board must determine 
how much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physicians in this case.

First of all, the Board notes that the opinions of the Drs. 
P.A.C. and R.A.J. do not amount to positive nexus opinions 
that are required for the granting of service connection.  
Both opinions simply indicated a possibility that the 
veteran's non-Hodgkin's lymphoma was due to in service 
exposure to ionizing radiation.  Regarding a nexus between 
service and the veteran's current disability, Dr. P.A.C. 
stated that "it is possible." [Emphasis added].  Dr. R.A.J. 
stated that "while no one can definitely determine a 
cause/effect relationship here, the history of radiation 
exposure and the lymphoid malignancy may be linked." 
[Emphasis added].

A mere possibility of an etiological relationship between the 
veteran's fatal diseases and service is analogous to the term 
"may or may not" and is hence too speculative to form a basis 
upon which service connection may be established.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  
     
There are additional reasons why the opinions of Drs. P.A.C. 
and R.A.J. are less probative than that of VA Dr. S.H.M.  It 
does not appear the either private physician had access to 
the veteran's claims file.  Instead, their opinions appear to 
be based solely on the history provided by the veteran.  Dr. 
S.H.M. on the other hand, did have access to the claims file.  
This difference is evident when looking at the amount of 
detail provided in the various medical reports.  Dr. P.A.C. 
and R.A.J. both stated that the veteran stated he was exposed 
to "high" doses of radiation.  In fact, both Drs. P.A.C. 
and R.A.J. rendered opinions without awareness of the dosage 
of radiation to which the veteran was exposed.  On the other 
hand, Dr. S.H.M. was aware of the veteran's dosage, based on 
his DD 1141 forms.  She then cited reports by the Committee 
on Interagency Radiation Research and Policy Coordination, 
and the Interactive Radioepidemiological Program (IREP) of 
the National Institute for Occupational Safety and Health 
(NIOSH).  

Finally, the Board notes that private physician R.A.J.'s 
opinion was rendered after the opinion given by Dr. S.H.M.  
He [Dr. R.A.J.] stated that "I definitely think it is wrong 
to say that there is no relationship."  However, he never 
provided any evidence to contradict any of Dr. S.H.M.'s 
findings.     

The Board finds that Dr. S.H.M.'s medical opinion was based 
on a more complete review of all the available evidence; and 
that her findings and rationale were far more thorough than 
that of private physicians Dr. P.A.C. and R.A.J.  Therefore, 
the Board finds that Dr. S.H.M.'s opinion is the most 
probative opinion of record.  

The Board notes that the veteran also submitted various lay 
statements.  These lay statements simply document the 
veteran's exposure to radiation.  The Board acknowledges that 
the veteran was indeed exposed to radiation.  The veteran's 
exposure is not in dispute.  The issue is whether that 
exposure caused his non-Hodgkin's lymphoma. None of the lay 
statements address the central issue in this case.  Even if 
they had, the Board notes that they would not constitute a 
competent medical opinion, as only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Finally, the Board acknowledges the contentions made by the 
veteran (and his representative) at his July 2008 Board 
Hearing.  Essentially the veteran finds it strange that the 
Under Secretary for Benefits can state that there is "no 
reasonable possibility that the veteran's diffuse large B 
cell lymphoma resulted from radiation exposure in service" 
when two private physicians have stated that that such a 
nexus is possible.  The veteran also points to the internet 
articles that state that the cause of non-Hodgkin's lymphomas 
is unknown.  The Board once again notes that when Drs. P.A.C. 
and R.A.J. rendered their speculative opinions, they did not 
have all the facts necessary to make a determination as to 
the likelihood of a nexus.  The Board acknowledges that, in a 
general sense, exposure to radiation can cause non-Hodgkin's 
lymphomas.  However, the Board finds that the most probative 
medical opinion has found that in this particular case, and 
given the nature of the doses of radiation incurred, there is 
no reasonable possibility of such a causal nexus.      

The Board understands the veteran's contentions, acknowledges 
his long period of honorable service, and sympathizes with 
him in light of his disability.  However, the underlying 
question in this case is purely medical in nature, and 
neither the veteran, his representative, nor the Board is 
competent to render medical opinions as to causation.  For 
the reasons discussed above, the Board is compelled to 
conclude that the medical opinion of VA Dr. S.H.M. is more 
persuasive.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for non-Hodgkin's lymphoma as a 
result of ionizing radiation must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


